*373Question propounded by the House of Representatives to the Justices of the Supreme Court concerning House Joint Resolution 86, changing the date of election on ■a proposed constitutional amendment. The Justices were of the opinion that a resolution passed at subsequent regular session of the Legislature of 1963, changing date of ■election on constitutional amendment proposed by act of previous Special Session of same legislature was valid.
Question answered.
H.J.R. 86
WHEREAS, the special constitutional amendment election ordered to be held on 'Tuesday, August 13, 1963, by Act No. 91, H. 37, Second Special Session 1963, will entail unnecessary expenses for the State .and the several counties in view of the fact that the amendment can be voted on at the same time as other amendments submitted .at this session without detriment to the people or the public interest; and
WHEREAS, the Justices of the Supreme ■Court of Alabama advised the Legislature on a former occasion that there are no requirements of law as to the form that a legislative appointment of the day for an election must take, and that the designation ‘of the day may be incorporated in the act or resolution proposing the amendment or otherwise; and
WHEREAS, there is no prohibition in law which prevents a redesignation of a day appointed for holding the election on the constitutional amendment proposed by said Act No. 91; now therefore,
BE IT RESOLVED BY THE LEGISLATURE OF ALABAMA, BOTH HOUSES THEREOF CONCURRING, That an election upon the amendment proposed by said Act No. 91 is ordered to be held on the first Tuesday after the expiration of three months from final adjournment of the 1963 Regular Session of the Legislature, and the order incorporated in said Act No. 91, Section 2, is hereby rescinded.
RESOLVED FURTHER, That the Secretary of State, the Honorable Agnes Bag-get, is hereby directed to recall her certificate dated June 13, 1963, and forthwith to notify the probate judges of the several counties of this order.
House of Representatives
Capitol Building
Montgomery, Alabama
Gentlemen:
Your inquiry, “Is it within the competence and power of the Legislature at this session by resolution to change the date of holding the election on the constitutional amendment proposed in Act No. 91, H. 37, Second Special Session of 1963?”, is answered in the affirmative. Your resolution H.J.R. 86, proposing to change the date of holding the election on such constitutional amendment is, therefore, valid.
The present Legislature is the same Legislature which passed Act No. 91 in its Special Session. We see no constitutional impediment in the same Legislature at this succeeding Regular Session changing the date for holding the election on the proposed amendment. Our answer would probably be in the negative if a different Legislature should pass the proposed resolution.
*374The legislative process with respect to constitutional amendments is not the exercise of the-power of the Legislature to make laws, but is merely to propose such amendments to the consideration-and-judgment of the electorate and such a proposition is ineffectual unless the requisite majority of the electorate affirmatively approves the proposition submitted. Moreover, the proposal, and submission of such amendments may be made by resolution.
The following authorities .support this conclusion: Opinion of the Justices, 252 Ala. 205, 40 So.2d 623; Opinion of the Justices, 252 Ala. 89, 39 So.2d 665; Doody v. State, 233 Ala. 287, 171 So. 504; Opinion of the Justices, 227 Ala. 296, 149 So. 781; Jones v. McDade, 200 Ala. 230, 75 So. 988.
Respectfully submitted,
J. ED LIVINGSTON,
Chief Justice
THOMAS S. LAWSON,
ROBERT'T. SIMPSON,
JOHN L. GOODWYN,
PELHAM J. MERRILL,
JAMES S. COLEMAN,- JR.,
ROBERT B. HARWOOD,-
Associate Justices